IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JAMES GANLEY AND KAREN GANLEY,             : No. 380 WAL 2020
HIS WIFE,                                  :
                                           :
                   Petitioners             : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
PATRICK ROBERTSON AND CYNTHIA              :
ROBERTSON, HIS WIFE,                       :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.